Citation Nr: 0303511	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
anxiety state, with post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  He was awarded the Purple Heart Medal and 
other awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2002 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

Psychoneurosis, anxiety state, with PTSD, is primarily 
manifested by nightmares approximately once per week, chronic 
sleep impairment, anxiety, and mild short-term memory loss, 
with a Global Assessment of Functioning score of 55.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
psychoneurosis, anxiety state, with PTSD, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Codes 9400, 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a December 2001 letter, the RO notified the veteran that the 
evidence needed to substantiate his claim would include any 
records of medical treatment or other records relevant to his 
claim.  The veteran did not submit any records or identify 
any providers of mental health treatment.  As noted below, 
the veteran, who is claiming entitlement to an increased 
rating for a psychiatric disability, has never received any 
psychotherapeutic treatment.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

38 C.F.R. § 4.130 (2002), Diagnostic Code 9400, pertaining to 
generalized anxiety disorder, and Diagnostic Code 9411, 
pertaining to PTSD, and a general formula for rating mental 
disorders provide that a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

The record reveals that the veteran is a combat veteran of 
the European Theater during World War II.  In November 1944, 
he sustained a contusion the right side of the head from 
shell fragments and he was seen at a battalion aid station 
for combat exhaustion.  The diagnosis at that time was 
psychoneurosis, anxiety state, moderate.

At a VA neuropsychiatric examination in July 1948, it was 
noted that in service in combat the veteran had sustained a 
scalp laceration with no fracture of the skull.  The veteran 
was recently divorced and had custody of his 2 young 
children.  His chief difficulties were nervousness, 
restlessness, headaches, and lack of interest in social 
activities.  He did not want compensation from VA but only to 
be reassured that he had no physical disorder, such as 
residuals of a head injury, which might prevent him from 
caring for his children.  The impression was anxiety 
reaction, mild.

A VA X-ray of the veteran's skull in July 1948 was negative.

In August 1948, the veteran was evaluated by F. D. H., MD, a 
private physician.  The veteran complained that, since a 
blast concussion in November 1944, he had continued to have 
an occasional headache and considerable nervousness and 
anxiety with a feeling of syncope about once per month.  A 
physical examination was essentially unremarkable except for 
some scars, including a non-disfiguring, non-tender 1/8 inch 
scar on the right temporal region.  The pertinent diagnosis 
was anxiety state, manifested by headaches, faintness, 
allegedly post-traumatic.

A rating decision in August 1948 granted entitlement to 
service connection for psychoneurosis, anxiety state, mild, 
and assigned a non-compensable (zero percent) disability 
evaluation.

In July 2001, the veteran asserted a claim for service 
connection for PTSD, which, he stated, had been formerly 
classified as an anxiety disorder.

At a VA psychiatric examination in January 2002, it was noted 
that the veteran was a combat veteran who had never required 
psychiatric treatment and he had never taken psychiatric 
medication.  The veteran was retired from a job with the Los 
Angeles Times.  He complained of significant insomnia and 
stated that he rarely got more than 4 hours of sleep in a 
night.  He reported having nightmares on an irregular basis.  
He stated that he had a nightmare with combat material 
generally once a week.  He complained of an obsessive-
compulsive need to keep very busy.  He was neat and clean, 
fastidious, and preoccupied with time, neatness, orderliness, 
etc.  He got depressed periodically when he thought of the 
war.  He had a short temper.  He periodically did a perimeter 
check around his home.  He avoided anything which reminded 
him of the war, such as television shows or movies.  He had a 
mildly increased startle reaction and hypervigilance.  He did 
not have emotional blunting.  

On mental status examination, the veteran was moderately 
anxious throughout the interview and slightly depressed on 
occasion.  He spoke coherently and exhibited no looseness of 
association, ideas of reference, or delusional thinking.  
There was no suggestion of psychosis or current suicidal or 
homicidal ideation.  There were some signs of mild short-term 
memory deficiency but his memory was grossly intact.  The 
diagnosis on Axis I was PTSD, mild.  The diagnosis on Axis II 
was prominent obsessive-compulsive traits.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55.  He stated that, without any PTSD symptoms, the veteran's 
GAF score would be 75.  The Board notes that the GAF scale is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 55 denotes moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

A rating decision in January 2002 expanded the grant of 
service connection to include PTSD and re-characterized the 
veteran's service connected psychiatric disability as 
psychoneurosis, anxiety state, with PTSD.  An evaluation of 
30 percent was assigned.

Upon consideration of the veteran's claim for an increased 
evaluation for psychiatric disability, the Board first notes 
that the RO increased the rating, which had been zero percent 
since 1948, to 30 percent.  The issue for consideration is 
whether the disability picture currently presented more 
nearly approximates the criteria for a rating of 50 percent.  
See 38 C.F.R. § 4.7 (2002).  The Board finds that the report 
of the VA psychiatric examination in January 2002 clearly 
shows that the veteran's psychiatric disability picture does 
not more nearly approximate the criteria for a 50 percent 
rating.  The examination report shows that the veteran has 
nightmares about war approximately once a week.  The 
examination report does not show that he has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
only symptoms of impairment at the 50 percent level reported 
by the examiner was some mild impairment of short-term memory 
in an individual whose memory was grossly intact and some 
slight depression.  Most significantly, no panic attacks, 
impaired thinking, or difficulty with interpersonal 
relationships were reported.  Anxiety, chronic sleep 
impairment, and mild memory loss, which are the veteran's 
principal symptoms, are all symptoms of impairment at the 
currently assigned 30 percent level.  In sum, the criteria 
for an evaluation in excess of 30 percent for psychoneurosis, 
anxiety state, with PTSD, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9400, 9411 (2002).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  However, the 
Board finds that in this case that the disability picture 
presented by the veteran's psychoneurosis, anxiety state, 
with PTSD, is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted. The Board is therefore not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 

      
ORDER


An increased evaluation for psychoneurosis, anxiety state, 
with PTSD, is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

